Citation Nr: 0630893	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-41 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, 
Texas


THE ISSUE

Entitlement to payment of a clothing allowance.

(The issues of entitlement to service connection for post-
traumatic stress disorder and bilateral hearing loss and the 
issue of entitlement to an increased rating for the service-
connected skin disorder, will the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 decision of the Department of 
Veterans Affairs (VA) Dallas, Texas, Medical Center (MC).  

A hearing was held in November 2005 before the undersigned 
Veterans Law Judge sitting at the Waco, Texas VA Regional 
Office (RO).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA law provides that a veteran who has a service-connected 
disability is entitled, upon application, to an annual 
clothing allowance as specified in 38 U.S.C.A. § 1162 (West 
2002).  The annual clothing allowance is payable in a lump 
sum, and the following eligibility criteria must also be 
satisfied: (1) a VA examination or examination report from a 
private physician as specified in 38 C.F.R. § 3.326(c) 
discloses that the veteran wears or uses certain prosthetic 
or orthopedic appliances which tend to wear or tear clothing 
(including a wheelchair) because of such disability; or (2) 
the Chief Medical Director or designee certifies that, 
because of the use of a physician-prescribed medication for a 
skin condition which is due to the service-connected 
disability, irreparable damage is done to the veteran's outer 
garments.  38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 
3.810(a) (2006).

In this case, the veteran asserts that the VA-prescribed 
medication he uses for his service-connected tinea pedis and 
tinea cruris causes damage and abnormal wear to his pants.  
He claims that use of prescribed creams causes holes in the 
groin area of his garments.  The record contains an August 
2003 letter from the Chief of the Prosthetic Treatment Center 
indicating that review of the veteran's application and VA 
medical records do not show that he meets the requirements of 
the law for a clothing allowance.  The  record does not 
include a certification by the Chief Medical Director or an 
assigned designee as to whether or not irreparable damage to 
outer garments because of the use of a physician-prescribed 
medication for a skin condition.  The VA treatment records do 
show that two medication creams have been prescribed for the 
skin condition.  The Board is of the opinion that additional 
development is required prior to appellate review.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In order to comply with the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), VA must provide 
affirmative notification to the claimant prior to the initial 
decision in the case as to the information and evidence that 
is needed to substantiate the claim and who is responsible 
for providing it.  The duty to notify cannot be satisfied by 
reference to various post-decisional communications, such as 
the notification of decision, the SOC, or the SSOC from which 
the claimant might have been able to infer what evidence was 
lacking.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The RO has not provided the veteran with VCAA notice with 
regard to clothing allowance claim.  There is no other 
predecisional document that satisfies the VA's duty to notify 
in this case and such notice must be provided to the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes notice 
of the evidence needed to substantiate a 
claim of entitlement to a clothing 
allowance.  

2.  VA medical records pertinent to the 
veteran's claim should be obtained and 
added to the record, including VA medical 
reports dated since June 2005.

3.  An opinion by the Chief Medical 
Director, or designee should be obtained, 
certifying that because of the use of a 
physician-prescribed medication for a 
skin condition which is due to the 
service-connected disability, irreparable 
damage is done to outer garments.  The 
opinion must be supported by the medical 
evidence of record.

4.  Thereafter, the issue on appeal 
should be reviewed and additional 
development should be completed as 
necessary.  If the benefit sought remains 
denied, the veteran should be furnished a 
Supplemental Statement of the Case, if 
appropriate, and afforded the opportunity 
to respond. Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


